Citation Nr: 0719751	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-44 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for chronic maxillary sinusitis with nasoseptal deformity, 
effective February 18, 2000 to May 23, 2000, and in excess of 
10 percent, effective May 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted service connection for chronic 
maxillary sinusitis with nasoseptal deformity, assigning a 0 
percent rating effective February 18, 2000.  In December 
2002, the RO granted an increased rating of 10 percent for 
chronic maxillary sinusitis with nasoseptal deformity, 
effective May 23, 2000.  The veteran has indicated that he is 
not satisfied with this rating.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran testified before a Veterans Law Judge (VLJ) in 
January 2005, who remanded the case for additional 
development. While the development was being accomplished, 
the VLJ retired.  In December 2006, the Board notified the 
veteran that the VLJ who conducted his hearing was no longer 
employed by the Board and that since the law required that 
the VLJ conducting the hearing must participate in any 
decision made on that appeal, the veteran was entitled to 
another Board hearing. The veteran responded that he wanted 
to attend a hearing, but later withdrew the request in 
February 2007, indicating that any request he had made for an 
additional hearing was inadvertent.  As the veteran opted not 
to have a new hearing, this case is properly before the 
Board.


FINDINGS OF FACT

1.  Prior to May 23, 2000, the veteran's chronic maxillary 
sinusitis with nasoseptal deformity is manifested by 
complaints of purulent discharge, pain, headaches, pressure 
in his sinuses, and antibiotic treatment.  

2.  The veteran's chronic maxillary sinusitis with nasoseptal 
deformity is manifested by findings of mild septum deformity, 
three documented prescriptions for antibiotics from 2000 to 
2002, and one in 2004, and physical examination showing that 
the nasopharynx, oropharynx, and larynx were clear, with no 
purulent drainage or crusting noted.   


CONCLUSIONS OF LAW

1.  Prior to May 23, 2000, chronic maxillary sinusitis with 
nasoseptal deformity was 10 percent disabling.  38 U.S.C.A. § 
1155 (West 2002 & West Supp. 2005); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502-6513.

2.  The criteria for an initial evaluation higher than 10 
percent for chronic maxillary sinusitis with nasoseptal 
deformity are not met.  38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Codes 6502-6513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2002 
and August 2005, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2004 statement of 
the case and June 2006 supplemental statement of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The September 2002 VA letter notified the veteran that he had 
30 days from the date of the letter to respond.  The veteran 
was further advised that if he did not respond by the end of 
the 30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response. 

Section 5103(b) provides that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, there is no defect with the 
30-day notice given to the veteran in this case.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned 
evaluations and effective dates, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the severity 
of his disability, and afforded the veteran the opportunity 
to give testimony before the Board.  The veteran testified as 
to receiving additional private treatment not reflected in 
the claims file.  He did not respond to VA's subsequent 
requests to submit or provide the proper release forms for 
all relevant evidence.  The duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Reasonable efforts have been made to obtain 
all available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for chronic maxillary 
sinusitis with nasoseptal deformity in July 2000, assigning a 
0 percent rating effective February 18, 2000.  The veteran 
appealed this action.  In December 2002, the RO granted a 
rating of 10 percent for chronic maxillary sinusitis with 
nasoseptal deformity, effective May 23, 2000.  The veteran 
has indicated that he still is not satisfied with this 
rating.  He testified that he has six to seven incapacitating 
episodes per year and occasionally takes antibiotics for his 
chronic sinusitis.  He also testified that he sees a doctor 
about four times a year and has had severe sinus headaches 
and ongoing discharge and crusting over the past few years.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  A staged rating was assigned by the AOJ.  However, 
the Board is not convinced that there was a significant 
change in the degree of disability and a uniform evaluation 
is warranted.  The Board also notes that the non-compensable 
evaluation assigned by the AOJ was in effect for a matter of 
mere months.  Regulations provide that rating agencies will 
handle cases affected by change in medical findings so as to 
produce the greatest degree of stability of disability 
evaluation.  38 C.F.R. § 3.344 (2006).  Assigning a non-
compensable evaluation for a short period of time does not 
produce a stabilized evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a higher rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's chronic maxillary sinusitis with nasoseptal 
deformity has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes (DC's) 6502-6513.  DC 6502 addresses 
deviation of the nasal septum and assigns a 10 percent 
evaluation for traumatic only, with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  

DC 6513 addresses chronic maxillary sinusitis.  Under the 
General Rating Formula for sinusitis (DC's 6510 through 
6514), a 0 percent evaluation is warranted if sinusitis is 
detected by x-ray only.  A 10 percent evaluation is warranted 
with one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  The Note provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

Prior to May 23, 2000 Non-Compensable evaluation

The veteran's chronic maxillary sinusitis with nasoseptal 
deformity is rated as 0 percent disabling, effective February 
18, 2000 to May 23, 2000.

In April 1999, the veteran was provided medication for his 
disability.  Although predating the award of service 
connection, the evidence tends to establish a pattern of 
disability, including the need for medication.  February 2000 
and March 2000 VA health records note findings of chronic 
sinusitis.  An April 21, 2000 VA medical record shows a 
report of a sinus infection, treated with azithromycin for 13 
days.  A separate April 21, 2000 VA medical record shows 
complaints of left maxillary sinus pain, including tooth 
pain, and some purulent nasal discharge.  The veteran 
reported that his sinus pain and pressure were relieved by 
hot showers and that they were prone to act up when he was 
forced to remain inside for extended periods of time.  On 
physical examination, the veteran had sinus tenderness to 
maxillary and frontal palpation.  The oropharynx was dry.  He 
reportedly had low-grade fevers over the past week associated 
with sinus pain and tenderness, as well as purulent nasal 
discharge.  He was prescribed sinus medication twice daily 
for 14 days.

Based on these findings, a 10 percent evaluation is 
warranted.  A non-compensable evaluation is assignable when 
the disability is detected by X-ray only.  Clearly, this is 
not the case for this veteran.  The veteran has sought 
treatment; he has a history of surgery; he has had sinus 
pain; there is evidence of sinus pressure; and there has been 
purulent discharge.  Objectively, there was sinus tenderness.  
This is not an example of a veteran with only X-ray evidence 
of sinusitis.  38 C.F.R. § 4.7 (2006).



10 Percent Evaluation

The veteran was assigned a 10 percent rating for chronic 
maxillary sinusitis with nasoseptal deformity, effective May 
23, 2000.  The Board has now assigned a uniform evaluation.

In addition to the evidence above, a VA prescription list 
notes treatment with antibiotics from May 23, 2000 to June 2, 
2000, March 4, 2002 to March 14, 2002, and September 10, 2002 
to September 20, 2002.  

A July 2000 private examiner reported that the veteran had 
some difficulty breathing through his nose, but not bad.  On 
physical examination, the veteran's septum looked "pretty 
good"; there was a little crookedness but it was not bad.  
His mouth, nasopharynx, oropharynx, and larynx were clear.  
He reportedly had sinus x-rays done, which showed some 
evidence of chronic maxillary sinusitis bilaterally.  The 
impression was nasoseptal deformity, status post surgery; at 
present time, the septum looked good.  He also had chronic 
maxillary sinusitis.  The examiner noted that it looked like 
he still might have some activity in spite of the fact he had 
a previous surgery.  A computed tomography (CT) scan of the 
head did not show significant frontal or ethmoid sinus 
disease, but reportedly did not really demonstrate the 
sinuses very well.  A July 2000 VA x-ray examination report 
shows mucosal thickening along the lateral wall of the left 
maxillary sinus.  There was no plain film evidence of septal 
deviation.

In October 2002, the same private examiner reported that the 
veteran had problems with maxillary sinus and nasal septum 
deformity with complaints of some facial pressure and 
congestion.  On examination, his septum was moderately 
straight; it was a little bit to the right but he appeared to 
have an adequate nasal airway at least during the day.  His 
mouth and nasopharynx were clear.  The diagnosis was nasal 
septal deformity, which was mild at the present time, status 
post nasal septoplasty, and chronic sinusitis.  A November 
2002 private CT scan showed mild sinusitis with evidence of 
previous sinus surgery.

A November 2002 VA CT scan shows an impression of post-
operative change with resection of the superior medial walls 
of the maxillary sinuses, as well as a bilateral partial 
ethmoidectomy.  There was mild residual inflammatory change 
(mucosal thickening) seen along the walls of the maxillary 
and ethmoid sinuses, which likely produced at least partial 
destruction of the remaining osteomeatal units.  There also 
was left concha bullosa; mild nasal septal deviation; and 
calcification of the juxta-sellar internal carotid arteries.

In January 2005, a VA prescription notes antibiotic 
prescriptions dated in April 2004 and November 2004.

A March 2006 VA examination report shows the veteran was 
status post nasal septoplasty for deviated septum and sinus 
surgery due to chronic sinus infections.  The veteran 
reported worsening sinus problems with frequent use of 
antibiotics estimated at four to six times annually.  He 
described nasal drainage, crusting, and headaches, and used a 
saline lavage at times to remove occlusive discharge.  He 
also noted off and on pain in the sinus area every few weeks 
and headaches occurring weekly.  He indicated that he had 
sinus infections, which occurred every couple of months, and 
required antibiotics.  He and his wife stated that he was 
given antibiotics from a VA specialist every three months on 
average.  On physical examination, he was without evidence of 
facial disfigurement.  There was no nasal obstruction or 
sinus tenderness on palpation.  There was good airflow from 
each nostril and no purulent drainage or crusting noted.  The 
assessment was maxillary sinusitis.  The examiner commented 
that he could not refute the veteran's and his wife's claim 
of frequency of sinus infection but that he did not have any 
documentation from records supplied of the degree of 
incapacitation and frequency of treatment they claimed.  From 
the available records, the examiner found that antibiotics 
had been prescribed specifically for sinusitis a total of one 
time since his last examination in October 2002.  The CT scan 
showed lobular mucosal thickening on the floor of the right 
maxillary sinus, increased from previous study in November 
2002.  There was a right antral window widely patent.  There 
also was mild smooth mucosal thickening along the roof of the 
left maxillary antrim, slightly more prominent compared to 
previous.  The left antral window remained widely patent.  
There was a 9mm cyst or polyp in a right posterior ethmoid 
air cell, new from previous, and mucosal prominence in an 
aerated component of the right middle turbinate, unchanged.  
A left concha bullosa was unroofed and demonstrated no 
inflammatory disease.

The veteran cannot receive a compensable rating under DC 6502 
for deviation of nasal septum based on the medical evidence.  
On physical examination in July 2000, his septum reportedly 
looked "pretty good"; there was a little crookedness but 
not that bad.  There was no plain film evidence of septal 
deviation.  In October 2002, his septum reportedly was 
moderately straight; it was a little bit to the right but he 
appeared to have an adequate nasal airway at least during the 
day.  On physical examination in March 2006, he was without 
evidence of facial disfigurement.  There was no nasal 
obstruction and good airflow from each nostril.  Although the 
veteran is rated separately for deviation of nasal septum 
deformity under DC 6502, he cannot receive a rating higher 
than 0 percent.  

The evidence also does not entitle the veteran to a rating 
higher than 10 percent under DC 6513 for chronic maxillary 
sinusitis.  The record shows treatment with antibiotics in 
1999, 2000, 2002, and 2004, but there are no reports of 
incapacitating episodes, requiring bed rest and treatment by 
a physician.  Although the veteran and his wife reported non-
incapacitating episodes every couple of months requiring 
antibiotics, there were no more than two documented 
prescriptions for antibiotics since 2002 with some 
beforehand.  Also, on physical examination in July 2000, 
October 2002, and March 2006, the mouth, nasopharynx, 
oropharynx, and larynx were clear, with no purulent drainage 
or crusting noted.  The evidence does not show more than six 
non-incapacitating episodes of sinusitis in a year. 

The veteran's contentions that his chronic maxillary 
sinusitis with nasoseptal deformity is worse than a 0 percent 
rating under DC's 6502-6513, effective February 18, 2000, and 
higher than 10 percent rating, effective May 23, 2000 have 
been considered.  The Board agrees in part and has assigned a 
uniform evaluation.  However, his arguments in regard to an 
evaluation in excess of 10 percent are outweighed by the 
medical evidence of record, which does not establish 
entitlement to higher ratings.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; and the increased rating claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).      

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for chronic 
maxillary sinusitis with nasoseptal deformity in the October 
2004 statement of the case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The record 
does not show any marked interference with employment or 
frequent periods of hospitalization due to the veteran's 
chronic maxillary sinusitis with nasoseptal deformity.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of her case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

A 10 percent evaluation for chronic maxillary sinusitis with 
nasoseptal deformity prior to May 23, 2000 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

An evaluation in excess of 10 percent for chronic maxillary 
sinusitis with nasoseptal deformity is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


